JUDGE PETERS
delivered the opinion op the court:
There can be no doubt that appellee took, under the will of John I. Jacob, a determinable freehold estate for life, as is clearly shown by the able argument of appellants’ counsel; but by whom the taxes on the property must be paid — whether by the life tenant or by those entitled to the estate in remainder — is a question which *104the statutes regulating the assessment of real estate for taxation for State and city purposes, must solve.
Section 2, article 3, chapter 83, 2 Revised Statutes, page 250, provides, that “ all estate, real and personal, and all interest in such estate, named and specified in the tax-book aforesaid, shall be assessed for taxation, and the tax paid by the owner or possessor thereof to the person authorized by law to receive the same.”
Among the articles named in the prescribed form for tax-books referred to, are town lots, and value of town lots.
Section 12, article 6, chapter 83, 2 Revised Statutes, page 253, provides, that persons listing their estates with the assessor shall state the number of town lots, in w'hat town or city situated, and the value of each. All the interest held or claimed in town lots must be assessed, and the tax paid by the owner or possessor thereof, viz, of the interest, to the collector, for State purposes; and in the same way, lots in the city of Louisville are to be assessed, and taxes paid by the same persons, viz : the owners or possessors thereof, to the collector, for city purposes.
By the law, as it existed before the adoption of the Revised Statutes, the tenant for life was burdened with the payment of the taxes assessed on the property; and we see nothing in the Revised Statutes to authorize the conclusion that they have changed the law in that respect. The owner or possessor of an interest in a tract of land, or a lot in a town or city, must pay the tax ; and if he is not the owner or possessor of the whole tract or the whole lot, he must pay the tax on the interest or share Which he does own in it; and the words “ owner or possessor” are used as precautionary to embrace both classes, and thereby the better to secure the paj^ment of the taxes assessed.
*105It results from the foregoing that appellee is legally bound to pay the taxes on the property mentioned in the pleadings.
Wherefore, the judgment is reversed, and the cause remanded for a judgment and further proceedings consistent with this opinion.